DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted November 1, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are currently pending.

Response to Arguments
2.	The previous rejection(s) under 35 U.S.C. § 101 and § 112 are withdrawn and/or overcome.
With respect to the prior art of record, Applicant argues “none of the cited references (taken alone or in combination) would teach or suggest that any determination of whether or not processing of sensing data is necessary (before sensing data received from at least one sensor is transmitted to a server) based on the setting parameter of the at least one sensor [sic]” (Remarks, p. 9). The Examiner has carefully considered this argument, but respectfully disagrees.
Moriguchi teaches establishing pre-processing criteria in order to determine if data from sensors should be transmitted to a server (e.g. [0064], [0088]). This function is an explicit teaching of determining “whether or not processing of sensing data is necessary before the sensing data is transmitted to the server.”
Applicant has amended the claims to specify that the said determining is “based on the setting parameter” (claim 1, line 14), i.e. that it is based on the parameter transmitted to the sensor(s) (claim 1, lines 5-6). It is not clear from Applicant’s arguments if it is this basis that allegedly distinguishes over the cited art, or whether the before-hand determining distinguishes, or both. Nevertheless, both of the secondary references teach transmitting configuration information to the sensor that is used for sensing. As such, upon modification of Moriguchi, the sensing data that is received prior to pre-processing is based on the sensor configuration. Therefore, the claimed determination is “based on the setting parameter.”
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0142493 (hereinafter “Moriguchi”), in view of either U.S. Publication No. 2010/0080206 (hereinafter “Yamada”) or WO Publication No. 2014/136401 (hereinafter “Arumugam”).

Regarding claim 1: Moriguchi teaches an information processing apparatus configured to allow intercommunication between a server and at least one sensor via a network (See, e.g., figure 1), comprising: 
5a communication section configures to receive sensing data of the at least one sensor sensed on a basis of [the] setting parameter, and transmit the sensing data to the server (See, e.g., [0010], [0017], [0082], and [0092]; the gateway sends received sensor data to the server); and 
10a control section configures to determine whether or not processing of the sensing data is necessary before the sensing data received from the at least one sensor is transmitted to the server (See, e.g., [0064] and [0086]-[0088]; note pre-processing determination).
Moriguchi does not explicitly state “[transmitting] a setting parameter of the at least one sensor to the at least one sensor.” However, this feature is taught by Yamada (See, e.g., [0028] and [0035]-[0039]; the gateway sends configuration information to the sensor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Yamada, such as the signaling functionality, within the system of Moriguchi, in order to configure sensor nodes.
Alternatively, Arumugam teaches a system that overlaps many of the teachings of Moriguchi (See, e.g., figure 2 and [0022]; note determination of necessary sensor data to transmit). Arumugam also teaches transmitting a setting parameter of the sensor to the sensor (See e.g., [0022]-[0028]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Arumugam, such as the signaling functionality, within the system of Moriguchi, in order to reduce redundant traffic and/or energy utilization.
The rationale set forth above regarding the apparatus of claim 1 is applicable to the method and program of claims 7 and 8, respectively. 
Regarding claim 2: Moriguchi modified by Yamada or Arumugam further teaches wherein the control section determines whether or not the processing of the sensing data is necessary before the sensing data is transmitted to the server depending on the sensing data (See, e.g., Moriguchi: [0057], [0064]-[0070], and [0164]; note data type. See also Arumugam: [0028]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.  

20	Regarding claim 3: Moriguchi modified by Yamada or Arumugam further teaches wherein the communication section transmits the setting parameter for initial setting or resetting to the sensor when receiving a connection request from the 25sensor to the information processing apparatus (See, e.g., Yamada: [0033]-[0039]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.  

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi, in view of either Yamada or Arumugam, and in further view of U.S. Publication No. 2009/0204348 (hereinafter “Davis”).

Regarding claim 4: Moriguchi modified by Yamada or Arumugam further teaches wherein a plurality of the sensors is included and wherein they are placed on mobile bodies, but does not explicitly state updating the setting parameter in response to a change in a number and density of a 5plurality of mobile bodies on which the sensors are placed. However, this feature is taught by Davis (See, e.g., [0013], [0143], and [0167]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Davis, such as the signaling functionality, within the system of Moriguchi modified by Yamada or Arumugam, in order to accurately depict sensor context.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi, in view of either Yamada or Arumugam, and in further view of GB Publication No. 2457649 (hereinafter “Waller”).

Regarding claim 5: Moriguchi modified by Yamada or Arumugam further teaches transmitting depending on a type, but does not explicitly state “wherein the communication section selects a manner of 10transmitting the setting parameter to the sensor from the manner of transmitting at least including a unicast manner and a broadcast manner depending on a type of the setting parameter [sic].” To the extent this feature is not inherent to the system of Moriguchi modified by Yamada or Arumugam (by virtue of the transmission functionality therein), it is nevertheless taught in Waller (See, e.g., p. 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Waller, such as the signaling functionality, within the system of Moriguchi modified by Yamada or Arumugam, in order to account for similar sensor node requirements.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi, in view of either Yamada or Arumugam, and in further view of U.S. Publication No. 2019/0033172 (hereinafter “Montemurro”).

Regarding claim 6: Moriguchi modified by Yamada or Arumugam further teaches wherein the control section compresses the sensing data (See, e.g., Moriguchi: [0016] and [0279]), but does not explicitly state [using] a hash function in a case where the sensing data is processed. However, this feature is taught by Montemurro (See, e.g., figures 1-2 and [0108]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Montemurro, such as the signaling functionality, within the system of Moriguchi modified by Yamada or Arumugam, in order to reduce signaling overhead.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476